                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
                    CIVIL NO. 20-1689 (DSD/HB)

     Bruce C. Cohen, as individually,
     as private attorney general, and
     on behalf of similarly situated
     individuals,

                    Plaintiffs,

     v.                                            ORDER

     Consilio LLC, and
     Consilio Services, LLC,

                    Defendants.


     Earl Singh, Esq. and Singh Advisors, LLC, 842 Raymond Avenue,
     Suite 200, St. Paul, MN 55114, counsel for plaintiffs.

     John H. Lassetter, Esq. and Littler Mendelson, PC, 80 South
     8th Street, Suite 1300, Minneapolis, MN 55402, counsel for
     defendants.



     This matter is before the court upon plaintiff Bruce Cohen’s

motions for leave to amend the complaint and defendants Consilio

LLC’s and Consilio Services, LLC’s 1 motion to dismiss.    Based on

a review of the file, record, and proceedings herein, and for the

following reasons, the court denies the motions to amend and grants

the motion to dismiss in part.




     1 The court will refer to defendants collectively as Consilio
unless a finer distinction is required.
                                BACKGROUND

     This dispute arises out of Cohen’s employment with Consilio

as document reviewer in Consilio’s Minneapolis Office. 2              Compl.

¶¶ 8, 10, 28, 31, 33.      Consilio provides document review services

for legal clients, which includes coding electronic documents.

Id. ¶¶ 30, 32.          Consilio LLC is a Virginia general limited

liability     company   with   its   principal    place    of   business   in

Washington, D.C.        Id. ¶ 20.     Consilio Services is a Delaware

limited liability company with its principal place of business in

Washington, D.C.        Id. ¶ 11.    Consilio employs document review

attorneys in about forty states, including Minnesota, and has

approximately fifteen document review centers and 2,500 employees

nationwide.    Id. ¶¶ 9, 146; Flanagan Decl. ¶ 9.         Consilio Services

is registered to do business in Minnesota as a foreign limited

liability company and has a registered agent, but is not registered

to practice law here.      Compl. ¶ 7, 14.       Consilio rents an office

and equipment in Minnesota and has sixty-five document review

employees here.     See id. ¶¶ 8-9.

     Before August 5, 2019, Consilio paid document reviewers for

overtime work.    Id. ¶¶ 35, 37.     Thereafter, Consilio instituted a

new overtime policy – without notifying its employees - that

exempted document reviewers from overtime pay.            See id. ¶¶ 38-48.


     2  Defendants move to dismiss counts I-IV of the complaint.
The court will only include facts relevant to those claims.
                                      2
Cohen, and other similarly situated employees nationwide, allege

that Consilio is still obligated to pay them overtime, despite the

change in policy.     Id. ¶¶ 43-49.        Consilio believes that document

review work constitutes professional legal services, which are

exempt from overtime requirements.          Id. ¶¶ 64, 119, 159, 190.

     Based on Consilio’s position, Cohen asserts that his work as

a document reviewer constitutes the unauthorized practice of law

in Minnesota, Delaware, and Virginia.           See id. ¶¶ 109, 120, 159-

62, 190-93.    Cohen is a licensed attorney but is not licensed to

practice law in any of those states. 3         Id. ¶¶ 117, 161, 172, 192.

Cohen alleges that Consilio engaged in the unauthorized practice

of   law,   split   attorney    fees    with    non-attorneys,   formed    an

association    of   attorneys   and    non-attorneys,   and   allowed     non-

attorneys to control and direct attorney work.            See id. 110-11,

131-32, 140, 142-43, 162, 166, 169-71, 174-75, 193, 197, 200-02,

205-06.     Cohen argues that he “may [be] subject[ed] to,” “faces

potential,” or is “at risk” for professional disciplinary actions,

complaints, misdemeanor charges, and professional conduct rule

violations.    See id.




     3 Cohen alleges that he effectively practiced law in Delaware
and Virginia because Consilio is based there. See id. ¶¶ 148-207.
But he does not allege that he personally engaged in the practice
of law in either state. As such, the court will focus on Cohen’s
allegations vis-à-vis Minnesota, where he worked.
                                       3
       On August 4, 2020, Cohen commenced this suit, alleging that

Consilio violated the Fair Labor Standards Act (FLSA) and engaged

in – and required him to engage in - the unauthorized practice of

law.       In count I, he asserts a nationwide FLSA collective class

for all Consilio document reviews who were classified as exempt

from FLSA’s overtime requirements.            Id. ¶ 55.    In count II, Cohen

asserts a Rule 23 class action on behalf of Minnesota document

reviewers under the Minnesota private attorney general statute,

the    Minnesota    Professional      Firms   Act    (MPFA),    and    Minnesota’s

unauthorized practice of law statute.               Id. ¶¶ 106-47.       In counts

III    and    IV,   Cohen     seeks   declaratory      relief    based    on    the

unauthorized practice of law under Delaware and Virginia law.                   Id.

¶¶ 149-207.      On September 11, 2020, defendants moved to partially

dismiss the complaint.

       In    February   2021,   Cohen   filed   two    motions    to    amend   the

complaint. 4 See ECF Nos. 26, 28. In the operative proposed amended

complaint, Cohen seeks to add two new claims.              First, he seeks to

assert a negligence claim based on Consilio’s violation of the

Minnesota unauthorized practice of law statute. Am. Compl. ¶¶ 262-

305, ECF No. 28-2.          He does so individually and on behalf of the



       Cohen filed two motions to amend, but only the second motion
       4

contains the copy and redlined version of his proposed amended
pleading, as required by Local Rule 15.1(b). The court reviews
the motions in tandem and relies on the attached proposed pleadings
filed with the second motion. See ECF No. 28; see also ECF No. 30
(detailing proposed exhibits to the amended complaint).
                                        4
public    interest    under    the    Minnesota      private    attorney   general

statute.    Id. ¶ 262, ECF No. 28-2.           Second, Cohen seeks to add a

fraud in the inducement claim, on his own behalf and that of the

public.    Id. ¶ 306.    Cohen alleges that during the hiring process,

Consilio expressly told him that document review work was not

considered the practice of law, and that he otherwise would not

have accepted the position.           Id. ¶¶ 308-15.

     In    addition     to    the    new   claims,    Cohen     includes   factual

allegations regarding his October 20, 2020, complaint to the

Minnesota Office of Lawyers Professional Responsibility (OLPR).

Id. ¶ 147; see also id. Ex. I, ECF No. 30-9.                   In that complaint,

Cohen’s counsel referenced this lawsuit and reported that Consilio

is not properly registered to practice law in Minnesota.                   See Am.

Compl. Ex. I.    The OLPR declined to investigate the complaint due

to this pending litigation, but will permit Cohen to resubmit the

complaint once this case is resolved.             Am. Compl. Ex. K, at 2, ECF

No. 30-11.     Additionally, Cohen now alleges that as of November

18, 2020, Consilio LLC is registered to do business in Minnesota

as a foreign limited liability company and has a registered agent

here.     Am. Compl. ¶¶ 4, 9i, 22, 129, 214, 232, 286.                 Defendants

oppose the amendments as futile and prejudicial.




                                           5
                                   DISCUSSION 5

I.   Personal Jurisdiction

     The    threshold     issue    presented      is    whether    the    court    has

personal jurisdiction over Consilio LLC and Consilio Services. 6

To survive a motion to dismiss for lack of personal jurisdiction,

a plaintiff must establish a prima facie case that the forum state

has personal jurisdiction over the defendant.                      See Stevens v.

Redwing, 146 F.3d 538, 543 (8th Cir. 1998) (citations omitted).

In the absence of an evidentiary hearing, the court “must look at

the facts in the light most favorable to the nonmoving party and

resolve all factual conflicts in favor of that party.”                        Dakota

Indus., Inc. v. Dakota Sportswear, Inc., 946 F.2d 1384, 1387 (8th

Cir. 1991) (citations omitted).             The court “may look beyond the

pleadings    to   determine      whether    personal      jurisdiction       exists,

including reviewing affidavits and other exhibits.”                      Pederson v.

Frost, 951 F.3d 977, 979 (8th Cir. 2020) (citation omitted).

     Cohen     argues     that     defendants          consented     to     personal

jurisdiction      in   Minnesota    because    they      are   registered     to    do


     5  Both parties make the same or similar legal arguments in
their briefing for both motions. To avoid duplicity, the court
addresses the similar legal issues together. The court necessarily
resolves the issues as applied to the proposed amended complaint
and then applies the court’s finding to the complaint. See Pure
Country, Inc. v. Sigma Chi Fraternity, 312 F.3d 952, 956 (8th Cir.
2002).
     6  This issue arose out of Consilio’s argument that the court
did not have personal jurisdiction over the out-of-state document
reviewer’s FLSA claims.
                                        6
business, have a registered agent, and maintain an office here. 7

Consilio seems to concede that the court has general jurisdiction

over both entities.        See ECF No. 20, at 12 (“Defendants have not

argued that the Court does not have subject matter jurisdiction

over Plaintiff’s FLSA claim, nor have Defendants challenged the

Court’s general jurisdiction over Defendants.”).              Indeed, “it is

well-established that consent is an independent basis for the

exercise of personal jurisdiction.”          Am. Dairy Queen Corp. v. W.B.

Mason Co., Inc., No. 18-cv-693, 2019 WL 135699, at *3 (D. Minn.

Jan. 8, 2019) (citing Ins. Corp. of Ireland v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 703 (1982)).             The Eighth Circuit

Court of Appeals and the Minnesota Supreme Court have held that

business entities that register and have an agent for service of

process in Minnesota have consented to general jurisdiction in

this state.    See Knowlton v. Allied Van Lines, Inc., 900 F.2d 1196,

1200 (8th Cir. 1990); Rykoff-Sexton, Inc. v. Am. Appraisal Assocs.,

Inc.,    469   N.W.   2d   88,   90-91   (Minn.   1991);    see   also   ResCap

Liquidating Tr. v. LendingTree, LLC, No. 19-cv-2360, 2020 WL

1317719, at *5–6 (D. Minn. Mar. 20, 2020), appeal dismissed, No.

20-1736, 2020 WL 9171124 (8th Cir. Oct. 21, 2020) (finding that a




     7  The court takes judicial notice of the fact that Consilio
LLC is registered to do business in Minnesota as of November 18,
2020. See Minnesota Secretary of State Business Record Details,
https://mblsportal.sos.state.mn.us/Business/SearchDetails?filing
Guid=f3becd85-d229-eb11-91a6-00155d32b905.
                                         7
foreign     LLC    consented     to    general    personal    jurisdiction    by

registering to do business and appointing an agent for service in

Minnesota). 8      As a result, the court has general jurisdiction over

Consilio.

II.     Standing

        Consilio argues that Cohen lacks standing to bring claims for

the unauthorized practice of law because he has not suffered an

injury in fact.       Cohen responds that he has been injured because

Consilio exposed him to civil and criminal liability by requiring

him to engage in the unauthorized practice of law.             In the proposed

amended     complaint,     he    alleges       that   he   self-reported      his

unauthorized practice of law to the OLPR, which could                result in

sanctions.        Even considering Cohen’s new allegations, the court

agrees with Consilio.

      Standing is based on the case and controversy requirements of

Article III of the Constitution.              See U.S. Const. art. III.      “The

party     invoking     federal    jurisdiction        bears   the   burden    of

establishing [standing].”             Lujan v. Defs. of Wildlife, 504 U.S.

555, 561 (1992).         A plaintiff must allege (1) an injury, (2)

“fairly traceable to the defendant’s alleged conduct,” that is (3)



      8 Because the court has general jurisdiction over Consilio,
its specific jurisdiction argument is moot. See Wells Dairy, Inc.
v. Food Movers Int’l, Inc., 607 F.3d 515, 518 (8th Cir. 2010)
(“Personal jurisdiction may be established by general jurisdiction
or specific jurisdiction ....”).

                                          8
“likely to be redressed by the requested relief.” Allen v. Wright,

468 U.S. 737, 751 (1984).        The injury in fact must be “a legally

protected interest which is (a) concrete and particularized, and

(b) actual or imminent, not conjectural or hypothetical.”           Lujan,

504 U.S. at 560 (internal citations and quotations omitted).

“Article III standing requires a concrete injury even in the

context of a statutory violation.”         Spokeo, Inc. v. Robins, 136 S.

Ct. 1540, 1549 (2016). 9

     Here, Cohen does not allege – in his original complaint or

his proposed amended complaint - actual or imminent injury relating

to the unauthorized practice of law.             He argues that he has

suffered damage to his professional reputation because he faces

potential disciplinary action.       But there are no criminal, civil,

or professional disciplinary charges pending against him or his

fellow   document   reviewers.      His    contention   that   disciplinary

conduct may result “at some indefinite future time” does not meet

the level of imminence required.          See Lujan, 504 U.S. at 564 n.2;


     9    Additionally, the Minnesota private attorney general
statute and the various other statutes at issue require plaintiffs
to have standing in order for the court to order relief. See Minn.
Stat. § 8.31, subdiv. 3a (“[A]ny person injured by a violation
[under subdivision 1] may bring a civil action ....”); 28 U.S.C.
§ 2201 (requiring “a case of actual controversy within [the
court’s] jurisdiction”); Del. Code tit. 10, § 6501 (“[C]ourts of
record within their respective jurisdictions shall have power to
declare rights, status, and other legal relations ....”); Va. Stat.
§ 8.01-184 (“In cases of actual controversy, circuit courts within
the scope of their respective jurisdictions shall have power to
make [declaratory judgments] ....”).
                                     9
see also Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013)

(internal      quotations,     citations,        and     brackets      omitted)

(“[T]hreatened injury must be certainly impending to constitute

injury in fact, and ... allegations of possible future injury are

not sufficient.”).

     Cohen cites In re Otterness, 232 N.W. 318 (Minn. 1930), and

In re Estate of Overton, 417 N.W.2d 653 (Minn. Ct. App. 1988), for

the proposition that potential harm to professional reputation is

sufficient to confer standing. Both cases are inapposite, however.

Otterness involved an attorney disciplinary hearing before the

Minnesota Supreme Court that did not address standing.                 See 232

N.W. at 320.     And Overton involved an appeal by a medical doctor,

who was not a party to the underlying action, after the district

court found that the doctor exerted undue influence over his

patient.    417 N.W.2d at 655-56.          The court found that the doctor

could   appeal   as   a   non-party   because     the   finding    damaged   his

professional reputation.       Id. at 656.       Neither case addresses the

question presented here – whether a litigant has established the

requisite   injury    when   there    are   no   determinations,      findings,

pending investigations, or charges against a professional.

     The court is unpersuaded that Cohen’s self-report to the OLPR

establishes imminent risk of disciplinary action.            First, the OLPR

declined to investigate Cohen’s complaint, which means there are

no pending disciplinary charges or investigations.                Second, Cohen

                                      10
“cannot   manufacture   standing    merely    by    inflicting   harm   on

[himself] based on [his] fears of hypothetical future harm that is

not certainly impending.”    Clapper, 568 U.S. at 416.

     Cohen argues that he has been harmed because he was required

to self-report professional violations.            Even if true, Cohen’s

OLPR complaint still does not constitute imminent injury.               In

declining to investigate Cohen’s complaint, the OLPR said that it

would evaluate a new complaint following the resolution of this

litigation if Cohen chooses to submit one.            Not only would the

filing of a new complaint happen “at some indefinite future time”

after this case is resolved, but “the acts necessary to make the

injury happen are at least partly within the plaintiff’s own

control,” that is, when and if Cohen decides to file another

complaint.   Lujan, 504 U.S. at 564 n.2.           If the court were to

conclude that this possible future OLPR complaint was somehow

“imminent,” it would stretch the term “beyond its purpose, which

is to ensure that the alleged injury is not too speculative for

Article III purposes ....”    Id.       As a result, Cohen’s dismissed

OLPR complaint, and the mere possibility of a future complaint,

are insufficient to confer standing. 10




     10 It seems unlikely that Cohen will file another complaint
with the OLPR once this case is resolved, as it appears to be a
ploy to establish standing for his unauthorized practice of law
claims.

                                   11
      Cohen also contends that Minnesota’s unauthorized practice of

law   statute    and   the    private    attorney   general   statute   confer

standing.       See Minn. Stat. § 481.02 subdiv. 8(c); Minn. Stat.

§ 8.31 subdiv. 3a.           He is incorrect.       As explained in Spokeo,

injury in fact is a constitutional requirement that cannot be

avoided “by statutorily granting the right to sue to a plaintiff

who would not otherwise have standing.”              136 S. Ct. at 1547-48.

Injury is not only required for constitutional standing, but it is

also required under the private attorney general statute.                 See

Minn. Stat. § 8.31 subdiv. 3a (“any person injured by a violation

of any of the laws referred to ... may bring a civil action ....”).

As discussed above, Cohen does not have the requisite injury for

standing and therefore cannot rely on the Minnesota statutes to

bring suit.

      Lastly, the court rejects Cohen’s assertion that he has

standing to pursue his unauthorized practice of law claims under

the doctrine of supplemental jurisdiction.               Cohen specifically

argues that because he has standing to bring a claim under the

FLSA, he also has standing to bring any and all state law claims.

The court again disagrees.        It is well-settled that a court cannot

exercise “supplemental jurisdiction over a claim that does not

itself satisfy those elements of the Article III inquiry, such as

constitutional standing ....”           DaimlerChrystler Corp. v. Cuno, 547

U.S. 332, 351-52 (2006).

                                         12
     In   sum,   Cohen   lacks   standing   to   bring   any   unauthorized

practice of law claims individually or on behalf of a class, as

stated in counts II, III, IV, and VIII 11 of his proposed amended

complaint, and in counts II, III, IV of the original complaint.

See Frank v. Gaos, 139 S. Ct. 1041, 1046 (2019) (“[F]ederal courts

lack jurisdiction if no named plaintiff has standing.”).              As a

result, the court will dismiss counts II, III, and IV of the

original complaint without prejudice.

III. Fraud in the Inducement

     Because the court has determined that Cohen lacks standing to

pursue claims based on the unauthorized practice of law, the sole

remaining issue is whether he should be permitted to amend his

complaint to add a claim for fraudulent inducement.

     A.     Standard of Review

     When a party seeks to amend the complaint, “the court should

freely give leave when justice so requires.”             Fed. R. Civ. P.

15(a)(2).     The court may deny leave to amend “if there are

compelling reasons such as ... undue prejudice to the non-moving

party, or futility of the amendment.”        Reuter v. Jax Ltd., Inc.,

711 F.3d 918, 922 (8th Cir. 2013) (internal citations omitted).




     11  Because count VIII of the proposed amended complaint is
futile due to lack of standing, the motions to amend to add Count
VIII are denied. In re Senior Cottages of Am., LLC, 482 F.3d 997,
1001 (8th Cir. 2007) (holding that an amendment that would be
dismissed under Rule 12 is futile and therefore denied).
                                    13
An amendment is futile when it could not survive a motion to

dismiss under Rule 12.       In re Senior Cottages of Am., LLC, 482

F.3d 997, 1001 (8th Cir. 2007).

     To survive a motion to dismiss, “a complaint must contain

sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” 12          Gallagher v. City of

Clayton, 699 F.3d 1013, 1016 (8th Cir. 2012) (citation and internal

quotation marks omitted).      “A claim has facial plausibility when

the plaintiff [has pleaded] factual content that allows the court

to draw the reasonable inference that the defendant is liable for

the misconduct alleged.”      Ashcroft v. Iqbal, 556 U.S. 662, 678

(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

Although     a   complaint   need    not    contain   detailed     factual

allegations, it must raise a right to relief above the speculative

level.     See Twombly, 550 U.S. at 555.     “[L]abels and conclusions

or a formulaic recitation of the elements of a cause of action”

are not sufficient to state a claim.           Iqbal, 556 U.S. at 678

(citation and internal quotation marks omitted).

     A    fraudulent-inducement     claim   must   meet   the   heightened

pleading requirements of Rule 9(b). See FCS Advisors, LLC v.




     12  Cohen mistakenly argues that the Minnesota Rules of Civil
Procedure apply here. Asay v. Hallmark Cards, Inc., 594 F.2d 692,
698–99 (8th Cir. 1979) (“The manner of setting forth allegations
is a matter of procedure, not substance, and a federal court cannot
be bound by a state’s technical pleading rules.”).
                                    14
Missouri, 929 F.3d 618, 620 (8th Cir. 2019).             The requirements of

Rule 9(b) are read “in harmony with the principles of notice

pleading,” and the level of particularity required depends upon

the nature of a case.       Schaller Tel. Co. v. Golden Sky Sys., Inc.,

298 F.3d 736, 746 (8th Cir. 2002) (citation and internal quotation

marks     omitted).    However,    “[c]onclusory        allegations    that     a

defendant’s     conduct     was   fraudulent      and    deceptive     are    not

sufficient to satisfy the rule.”            Id. (citation and internal

quotation    marks    omitted).   To   satisfy    the   heightened     pleading

requirement, a plaintiff must set forth the “who, what, where,

when, and how” of an alleged fraud.              U.S. ex rel. Joshi v. St.

Luke’s Hosp., Inc., 441 F.3d 552, 556 (8th Cir. 2006) (citation

and internal quotation marks omitted). In other words, a plaintiff

must plead “the time, place and contents of false representations,

as well as the identity of the person making the misrepresentation

and what was obtained or given up thereby.”               BJC Health Sys. v.

Columbia Cas. Co., 478 F.3d 908, 917 (8th Cir. 2007) (citation and

internal quotation marks omitted).

     B.      Merits

     Cohen    alleges     fraudulent   inducement,      individually    and    on

behalf of the public under the private attorney general statute.

Consilio argues that this claim is futile because the private

attorney general statute does not authorize Cohen to bring such a



                                       15
claim,   and   he    has     not   pleaded    the     claim   with   the   requisite

particularity.       The court agrees with Consilio.

     The purpose of the private attorney general statute is to

“grant[] private citizens the right to act as a private attorney

general” to enforce fraudulent business practice laws.                         Ly v.

Nystom, 615 N.W.2d 302, 313 (Minn. 2000) (internal quotations

omitted).      The statute does not apply to “private or individual

interests independent of a public purpose.”                   Id.    Courts look to

the following factors to determine whether there is a public

benefit:    (1)     “[t]he    degree   to     which    the    defendants’    alleged

misrepresentations affected the public”; (2) “the form of the

alleged representation”; (3) “the kind of relief sought”; and (4)

“whether the alleged misrepresentations are ongoing.”                       HomeStar

Prop. Sols., LLC v. Safeguard Props., LLC, No. 14-cv-4531, 2016 WL

526213, at *3 (D. Minn. Feb. 9, 2016) (quoting Khoday v. Symantec

Corp., 858 F. Supp. 2d 1004, 1017 (D. Minn. 2012)).

     Cohen does not explain how his fraud claim benefits the public

or how Consilio’s alleged fraud affected anyone else.                      The claim

arises out of a private conversation between Cohen and Consilio

about Cohen’s prospective employment.                 The court cannot conclude

that such conversation implicates the public interest.                     See Summit

Recovery, LLC v. Credit Card Reseller, LLC, No. 08-cv-5273, 2010

WL 1427322, at *5 (D. Minn. Apr. 9, 2010) (citing Ly, 615 N.W.2d



                                         16
at 313-14) (“[A] one-on-one misrepresentation is purely private

and is not a ground for relief.”).

     Cohen’s allegations also fail to state a fraud claim.               To

properly plead a claim for fraud in the inducement, a plaintiff

must allege, among other things, damages and reliance.            Hanks v.

Hubbard Broad., Inc., 493 N.W.2d 302, 308 (Minn. Ct. App. 1992).

     Damages are an essential element of a fraud claim.           Kastelyns

v. Blomquist, 1995 WL 295923, at *1 (Minn. Ct. App. 1995) (citing

Weise v. Red Owl Stores, Inc., 175 N.W.2d 184, 187 (Minn. 1970),

overruled   on   other   grounds)   (“Without    any   damages,   appellant

cannot maintain an action for fraud.”).         But Cohen has not alleged

any facts to underpin his bald assertion that he suffered actual

damages.    See Iqbal, 556 U.S. at 678 (explaining that “labels and

conclusions or a formulaic recitation of the elements of a cause

of action” are not sufficient to state a claim).

     Cohen has also failed to plead reliance.            An employee “who

merely continues and does not demonstrate to have turned down other

offers of employment based on an employer’s representation is

legally insufficient to show reliance.” Anderson v. Alorica, Inc.,

No. 03-cv-3248, 2004 WL 1118635, at *5 (D. Minn. May 18, 2004)

(citing Evertz v. Aspen Med. Grp., 169 F. Supp. 2d 1027, 1031 (D.

Minn. 2001)).      Cohen does not allege that he declined other

employment opportunities so he could work for Consilio.                Id.

(finding that plaintiff failed to establish reliance when she

                                    17
failed   to    demonstrate    she    turned        down   concrete    employment

opportunities based on defendant’s alleged fraud to induce her to

accept   its   employment    offer).        As    a   result,   the   fraudulent-

inducement claim is futile.         Because the new claims raised in the

proposed amended complaint are futile, the court must deny the

motions to amend.

     The court also denies the motions to amend given the prejudice

to Consilio.      Cohen was aware of the factual basis for both

proposed new claims when he filed the original complaint.                     His

decision to add more claims – approximately six months later –

“could have been made months ago,” before Consilio answered the

complaint, filed its motion to dismiss, briefed the motion, and

argued the motion before the court.              Burke v. Bank of Am., No. 11—

cv-669, 2011 WL 13234393, at *2 (D. Minn. May 24, 2011) (denying

plaintiffs’ motion to amend because “[t]he facts that plaintiffs

believe support additional claims were available to plaintiffs at

the time they filed their complaint; this amendment could have

been made months ago.”).         It would be unfairly prejudicial to

require Consilio to bear the cost of addressing two new claims at

this stage of the case simply because Cohen chose to wait to bring

them.




                                       18
                            CONCLUSION

      Accordingly, IT IS HEREBY ORDERED that:

      1.   The motions to amend the complaint [ECF Nos. 26, 28] are

denied;

      2.   The motion to dismiss [ECF No. 10] is granted in part;

and

      3.   Counts II, III, and IV of the complaint are dismissed

without prejudice.



Dated: May 27, 2021                  s/David S. Doty
                                     David S. Doty, Judge
                                     United States District Court




                                19
